UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-156742 Hines Global REIT, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 5, 2009,834,634 shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statement of Equity 3 Condensed Consolidated Statement of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4T. Controls and Procedures 16 PARTII– OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item4. Submission of Matters to a Vote of Security Holders 17 Item6. Exhibits 17 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 PARTI FINANCIAL INFORMATION Item1.Condensed Consolidated Financial Statements (Unaudited) HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER30, 231, 2008 (Unaudited) September30,2009 December31, 2008 ASSETS Cash and cash equivalents $ 200,000 $ — Escrowed investor proceeds 903,400 — Total Assets $ 1,103,400 $ — LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ 14,356 $ — Escrowed investor proceeds liability 903,400 — Due to affiliates 41,648 — Total liabilities 959,404 — Commitments and contingencies Equity Stockholder’s equity Common stock, $.001par value; 1,500,000,000shares authorized, 1,111 and none issued and outstanding as of September30, 2009 and December31, 2008, respectively 1 — Accumulated deficit (2,800 ) — Additional paid-in capital 9,999 — Total stockholder’s equity 7,200 — Noncontrolling interest 136,796 — Total equity 143,996 — Total liabilities and equity $ 1,103,400 $ — See notes to the condensed consolidated financial statements. 1 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) Three Months Ended September 30, 2009 Nine Months Ended September 30, 2009 Revenue $ — $ — Expenses- General and administrative expenses 56,004 56,004 Total expenses 56,004 56,004 Net loss (56,004 ) (56,004 ) Add: Net loss attributable to noncontrolling interest 53,204 53,204 Net loss attributable to common stockholder $ (2,800 ) $ (2,800 ) Basic and diluted loss per common share: Loss per common share $ (2.52 ) $ (2.64 ) Weighted average number of common shares outstanding 1,111 1,062 See notes to the condensed consolidated financial statements. 2 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENT OF EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) Hines Global REIT, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Total Noncontrolling Interest Balance as of January 1, 2009 - $ - $ - $ - $ - $ - Issuance of common shares 1,111 1 9,999 - 10,000 - Contributions from noncontrolling interest - - - 190,000 Net loss - - (2,800 ) (2,800 ) (53,204 ) Balance as of September 30, 2009 1,111 $ 1 $ 9,999 $ (2,800 ) $ 7,200 $ 136,796 See notes to the condensed consolidated financial statements. 3 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (56,004) Adjustments to reconcile net loss to net cash provided by operating activities: Increase in accounts payable and accrued expenses 14,356 Increase in due to affiliates 41,648 Net cash provided by operating activities — CASH FLOWS FROM FINANCING ACTIVITIES: Escrowed investor proceeds 903,400 Escrowed investor proceeds liability (903,400 ) Proceeds from issuance of common stock 10,000 Contribution from noncontrolling interest 190,000 Net cash provided by financing activities 200,000 Net change in cash and cash equivalents 200,000 Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ 200,000 See notes to the condensed consolidated financial statements 4 HINES GLOBAL REIT, INC. NOTESTO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 1.ORGANIZATION The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Global REIT, Inc. as of September 30, 2009 and December31, 2008, and the results of operations for the three and nine months ended September 30, 2009 and cash flows for the nine months ended September 30, 2009 have been included. The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Global REIT, Inc. (the “Company”), was formed as a Maryland corporation on December10, 2008 for the purpose of engaging in the business of investing in and owning commercial real estate properties and other real estate investments. The business of the Company is managed by Hines Global REIT AdvisorsLP (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the Advisory Agreement, dated as of August 3, 2009, between the Company, the Advisor and the Operating Partnership (defined below). On January13, 2009, Hines Global REIT Investor, Limited Partnership, an affiliate of the Advisor, purchased 1,111.111shares of common stock for $10,000 and was admitted as the initial stockholder of the Company. On August3, 2009, the Company’s board of directors amended its articles of incorporation to authorize additional shares of common stock with a par value of $.001 and shares of preferred stock with a par value of $.001. On August 5, 2009, the Company commenced an offering of up to $3,500,000,000 in shares of common stock for sale to the public (the “Offering”). The Company engaged Hines Real Estate Investments, Inc., (“HREI”), an affiliate of the Advisor, to serve as the dealer manager for the Offering. HREI is responsible for marketing the Company’s shares being offered pursuant to the Offering. The Company intends to invest the net proceeds from the Offering in a diversified portfolio of quality commercial real estate properties and other real estate investments throughout the United States and internationally. Properties purchased by the Company may have varying uses including office, retail, industrial, multi-family residential and hospitality or leisure. The Company may invest in operating properties, properties under development, and undeveloped properties such as land. In addition, the Company may also make other real estate investments including equity or debt interests, which may include securities in other real estate entities and debt related to real estate. As of the date of this filing, the Company has not made any such investments nor contracted to make any investments, nor has the Advisor identified any investments in which there is a reasonable probability that the Company will invest. On October 19, 2009, the Company achieved its minimum offering requirements pursuant to the terms of the Offering and commenced operations. As of November 5, 2009, the Company had received gross offering proceeds of $8.3 million from the sale of834,634 common shares. On January7, 2009, the Company and Hines Global REIT Associates Limited Partnership (“HALP”), an affiliate of the Advisor, formed Hines Global REIT Properties, LP (the “Operating Partnership”). On January14, 2009, the Company and HALP made initial capital contributions to the Operating Partnership of $10,000 and $190,000, respectively and accordingly, the Company owned a 5.0% general partner interest in the Operating Partnership. Management expects the Company’s ownership percentage in the Operating Partnership to increase significantly as the Company invests net proceeds from the Offering in the Operating Partnership. The Company anticipates that it will conduct substantially all of its operations through the Operating Partnership. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The consolidated financial statements of the Company include the accounts of Hines Global REIT, Inc. and the Operating Partnership (over which the Company exercises financial and operating control) as well as the noncontrolling interest. All intercompany balances and transactions have been eliminated in consolidation. The Company has evaluated subsequent events through November 13, 2009, which is the date the financial statements were issued. CASH AND CASH EQUIVALENTS The Company considers all short-term, highly liquid investments that are readily convertible to cash with a maturity of three months or less at the time of purchase to be cash equivalents. 5 INVESTMENT PROPERTY AND LEASE INTANGIBLES Real estate assets acquired directly by the Company will be stated at cost less accumulated depreciation. Depreciation will be computed using the straight-line method. The estimated useful lives for computing depreciation will generally be 10years for furniture and fixtures, 15-20years for electrical and mechanical installations and 40years for buildings. Major replacements that extend the useful life of the assets will be capitalized and maintenance and repair costs will be expensed as incurred. Real estate assets will be reviewed for impairment if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected operating cash flows of each property on an undiscounted basis to the carrying amount of such property. Such carrying amount would be adjusted, if necessary, to the estimated fair value to reflect impairment in the value of the asset. Acquisitions of properties will be accounted for utilizing the acquisition method and, accordingly, will be recorded at the estimated fair values of the assets acquired and liabilities assumed. The results of operations of acquired properties will be included in the Company’s results of operations from their respective dates of acquisition. Estimates of fair values will be based upon estimates of future cash flows and other valuation techniques that the Company believes are similar to those used by independent appraisers and will be used to record the purchase of identifiable assets acquired and liabilities assumed such as land, buildings and improvements, equipment and identifiable intangible assets and liabilities such as amounts related to in-place leases, acquired above- and below-market leases, tenant relationships, asset retirement obligations, mortgage notes payable and any goodwill or gain on purchase. Values of buildings and improvements will be determined on an as if vacant basis.
